Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
	Although applicants have elected sirolimus, the claims drawn to the remaining species are free of the art, thus rendering the requirement moot. The closest prior art to the instant claims is Webb et al. in view of Touat et. al. (See ISR).
	Webb teaches a compound for delivering therapeutic moiety into nerve cells, the compound having the general formula: B-L-TM (abstract).  This formula is represented by B as brain derived neurotrophic factor (BDNF) or a fragment thereof, which selectively binds to a neurotrophin receptor, TM as a  therapeutic moiety, and L as a linker coupling B to M (Abstract; claims 22-26, 34-36).  This reference also teaches that the compound is used to selectively deliver therapeutic agents to nerve cells to promote cell proliferation and cellular toxicity (abstract, Col. 1; throughout).
Tout teaches that various targeting approaches have been used for treating glioblastoma, but none have been therapeutically effective (see abstract).
Therefore, the art teaches away from selecting anti-cancer therapeutic moieties and the claims are novel and unobvious over the prior art. 
However, there are 112 issues regarding the scope of claims 1, 2, 5 and 8-12. 




Objections
Claims 3, 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections 35 USC 112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 5 and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2137 states that "the written description  requirement for a genus must be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
For written description, the analysis (a) considers actual reduction to practice, (b) disclosure of drawing or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and (d) representative number of examples. 
(a) 	actual reduction to practice/(b) disclosure of drawing or structural chemical formulas:
	Applicants have only disclosed the entirety of formulas IA1, IA2, IB1and IB2 for the function of targeting neurotrophin and having anti-cancer activity.
	None of these or any of the examples have been fully reduced to practice for treating cancer, as required by claim 15. 
(c)	sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties 
	Formula 1 is not supported by the specification, as only two examples of neurotrophin targeting peptides are supported (NGF and BDNF), and only BDNF was tested in the examples by way of targeting a dye, and not an anti-cancer agent. The specification does not provide support for the structure-function relationship of neurotrophin targeting for variable B. Furthermore, the art recognizes that targeting neurotrophin and treating cancer, such as glioblastoma is unpredictable (Vanhecke et al. Clin Cancer Res (2011) 17 (7): 1741–1752; Webb et al., as cited above). 
	While there are a multitude of  anti-cancer agents known in the art, as disclosed in claims 2-11, only these are supported in the specification, as “anti-cancer agent,” especially in the form of a conjugate does not contain sufficient structural characteristics to support that function. 
 (d) Representative number of examples  
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").
The four examples of the neurotrophin targeting peptides and anti-cancer conjugates is insufficient to support the purely functional language given for the formula I conjugate variables. 	Given this lack of description in the specification, the application fails to describe the claimed invention in such a full, clear, and concise and exact terms that a skilled artisan would recognize that applicants were in possession of the genus of claimed invention. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE M LIEB/Primary Examiner, Art Unit 1654